
	
		III
		111th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Mr. Ensign (for himself,
			 Mr. Akaka, Mr.
			 Brownback, and Ms. Stabenow)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 23, 2010
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Expressing support for designation of 2011
		  as World Veterinary Year to bring attention to and show
		  appreciation for the veterinary profession on its 250th
		  anniversary.
	
	
		Whereas the first veterinary school in the world was
			 founded in Lyon, France, in 1761;
		Whereas 2011 will mark the 250th anniversary of veterinary
			 education and the founding of the veterinary medical profession;
		Whereas 2011 will mark the beginnings of comparative
			 biopathology, a basic tenet of the “one health” concept;
		Whereas veterinarians have played an integral role in
			 discovering the causes of numerous diseases that affect the people of the
			 United States, such as salmonellosis, West Nile Virus, yellow fever, and
			 malaria;
		Whereas veterinarians provide valuable public health
			 service through preventive medicine, control of zoonotic diseases, and
			 scientific research;
		Whereas veterinarians have advanced human and animal
			 health by inventing and refining techniques and instrumentations such as
			 artificial hips, bone plates, splints, and arthroscopy;
		Whereas veterinarians play an integral role in protecting
			 the quality and security of the herd and food supply of the Nation;
		Whereas military veterinarians provide crucial assistance
			 to the agricultural independence of developing nations around the world;
		Whereas disaster relief veterinarians provide public
			 health service and veterinary medical support to animals and humans displaced
			 and ravaged by disasters;
		Whereas veterinarians are dedicated to preserving the
			 human-animal bond and promoting the highest standards of science-based, ethical
			 animal welfare;
		Whereas 2011 would be an appropriate year to designate as
			 World Veterinary Year to bring attention to and show
			 appreciation for the veterinary profession on its 250th anniversary; and
		Whereas colleagues in the United States will join
			 veterinarians from around the world to celebrate this momentous occasion: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the designation of 2011 as
			 World Veterinary Year;
			(2)supports the goals and ideals of World
			 Veterinary Year of bringing attention to and expressing appreciation for the
			 contributions that the veterinary profession has made and continues to make to
			 animal health, public health, animal welfare, and food safety; and
			(3)urges the people
			 of the United States to observe 2011 as World Veterinary Year with appropriate
			 programs, ceremonies, and activities.
			
